Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits for application serial number 16/402,785 filed 5/03/19 as a continuation of PCT/CA2017/051294.  Claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of the species of Figs, 5, 6 and 13 in the reply filed on 1/21/21 is acknowledged.  The traversal is on the ground(s) that a well-constructed search targeting the generic claims would place no additional burden on the examiner in searching and examining the features of the non-elected embodiments.  This is not found persuasive because searching for the various mutually exclusive features within any given subclass and formulating different text queries for the various features as well drafting multiple rejections and responding to the amendments and arguments for each of the species/features creates an undue burden as noted in the restriction requirement mailed 10/22/20.
The requirement is still deemed proper and is therefore made FINAL.

Accordingly, claims 4, 8, 10, 11, 13, 14, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/21/21.

The replacement drawing sheets filed 1/21/21 are approved.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 650.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the linear portion of the outer casing being approximately 60% of the height of the outer casing [cl. 5] must be shown or the feature(s) canceled from the claim(s).  All of the figures appear to show Hlinear as less than Hcircle.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim 17 is objected to because of the following informalities: in the last line of the claim “an FRP material” should read  - - a FRP material - -.  Appropriate correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 100 10 564 C1 to Kollegger.

In the embodiment of figure 4 the upper portion of the outer casing and wedge may be considered the linear portion of the claims and the lower portion may be considered the non-linear portion.

    PNG
    media_image1.png
    449
    377
    media_image1.png
    Greyscale

Alternatively, one or more of surface 44 may be considered the linear portion and one or more of the V-shaped profiled portions 45 may be considered the non-linear portion of the claims.
With respect to claim 15, the packing of the packing and hardening or material 3 is considered to meet the compressing step.
Claims 1, 12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1,153,434 to Billings .
Billings provides an anchor system for a fiber reinforced polymer (FRP) 1 comprising an outer casing 2 and a wedge shaped anchor body 8 having a gap therein for receiving the FRP material 2.
In the embodiment of figure 4 the lower portion of the outer casing and wedge may be considered the linear portion of the claims and the upper portion including two tapers may be considered the non-linear portion.
With respect to claim 12, page 3, lines 16 and 100-106 recites the rod may be of rectangular cross-section.  
With respect to claims, the passage at page 3, lines 100-106 also recites that the wedge may be formed of more than one piece.

    PNG
    media_image2.png
    385
    471
    media_image2.png
    Greyscale

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over GB 1,153,434 to Billings in view of U.S. 2007/0007405 to Al-Mayah et al.
Billings provides each of the elements of the claims as noted above except for the sleeve [cl. 2] formed of malleable metal [cl.3].
Al-Mayah et al. teaches that at the time of the effective filing date of the invention it was known to provide a sleeve 33 of malleable metal between a wedge and a FRP material.
It would have been obvious at the time of the effective filing date of the invention to one having ordinary skill in the art that the anchor system of Billings could have been provided with sleeve as taught by Al-Mayah et al. to ensure the FRP rod is held in place and to prevent failure of the rod.  See at least paragraphs [0038, 0053] of Al-Mayah et al.

Claims 6, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 8 will be rejoined at such time claim 6 is allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent 2,834,081 to Stump teaches wedge and casing with two separate linear tapers 4/5.

U.S. Patent 3,698,749 to Yonkers teaches wedge and casing with non-linear tapers.
U.S. Patent 7,770,265 to Campbell et al. teaches an anchor system having an outer casing with a linear portion (any of walls 72, 73, 36) and a non-linear portion 45.
WO 2005/033433 to Al-Mayah et al. provides an anchor system similar to that disclosed and claimed but fails to specify the linear portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ROBERT CANFIELD
Primary Examiner
Art Unit 3635



/Robert Canfield/           Primary Examiner, Art Unit 3636